DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	The Office Action is in response to the application filed 5/11/2020. 

Claim Objections
3.	Claim 19 is objected to because of the following informalities:  there are two claims that are numbered 19. Appropriate correction is required. Please note for examination purposes, the second claim numbered 19 is referred to as 20, claim 20 is referred to as claim 21, and so forth. Also, note that claim 20 depends from claim 19 and for purposes of examination, claim 20 is considered claim 21 and will be considered to depend from claim 20. 

Claim Analysis
4.	Summary of Claim 1:
A polymer composition comprising 

at least one thermotropic liquid crystalline polymer and 

an ultrahigh molecular weight siloxane polymer in an amount from about 0.1 to about 20 parts by weight per 100 parts by weight of the liquid crystalline polymer, 

wherein the siloxane polymer has a number average molecular weight of about 100,000 grams per mole or more.

 

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1-19 and 22-30 are rejected under 35 U.S.C. 103 as being unpatentable over Yi, et al. (CN 102352259A) as listed on the IDS dated 5/11/2020; Full English Machine Translation incorporated herewith in view of Lu et al. (US PG Pub 2014/0167088 A1) as evidenced by Luo et al. (US Patent 10,590,273 B2) as listed on the IDS dated 2/18/2022.
	Regarding claims 1 and 4-6, Yi et al. teach a liquid crystal polymer composition, wherein the composition comprises 30-60 percent of liquid crystal polymer and 2-5 percent of a toughening component (Abstract) thereby reading on the claimed amount of 100 parts by weight and about 0.1 to about 20 parts by weight as required by the instant claim, wherein the toughening component is a silicone powder and wherein the liquid crystal polymer is thermotropic [0004]. 
Yi et al. do not particularly teach the ultrahigh molecular weight polysiloxane as required in the instant claims. Regarding claims 4-6, Yi et al. do not particularly teach the backbone of the silicone.
 Lu et al. teach a composition for producing molded parts comprising a liquid crystal polymer and at least one silicone wherein the silicone compound is an ultrahigh molecular weight polysiloxane [0058]. Regarding claims 4-6, Lu et al. teach the silicone compound is preferred to be polydimethylsiloxane, among others [0058]. Lu et al. offer the motivation of using the silicone compound due to its ability to improve the adhesive properties of the composition [0058]. In light of these benefits, it would have been obvious to one of ordinary skill in the art to use the ultra high molecular weight polysiloxane of Lu et al. in the composition of Yi et al., thereby arriving at the claimed invention.
	Yi et al. in view of Lu et al. do not particularly teach the molecular weight for the ultra high molecular weight polysiloxane as recited in the instant claims.
	Luo et al. teach polymer compositions comprising high molecular weight siloxane polymers (Abstract) wherein the high molecular weight siloxanes are considered to have a high average weight molecular weight (about 100,000 grams per mole or more, col. 2 line 20). As such, the ultra high molecular weight polysiloxane of Yi et al. in view of Lu et al. has a molecular weight of about 100,000 grams per mole or more as evidenced by Luo et al.
	Regarding claim 2, Lu et al. teach the silicone compound assists in providing optimum molding processability and optimum viscosity of the composition during melt flow applications [0031]. 
However, Yi et al. in view of Lu et al. are silent on the kinematic viscosity of the ultra high molecular weight polysiloxane. 
	Luo et al. teach the kinematic viscosity of the ultra high molecular weight polysiloxane is about 10,000 centistokes or more (col. 8 line 23). As such, the ultra high molecular weight polysiloxane of Yi et al. in view of Lu et al. has a kinematic viscosity of about 10,000 centistokes or more as evidenced by Luo et al.
Regarding claim 3, Yi et al. teach a liquid crystal polymer composition, wherein the composition comprises 30-60 percent of liquid crystal polymer and 2-5 percent of a toughening component (Abstract) thereby reading on the claimed amount of from about 20 wt% to about 80 wt% and about 0.1 to about 8 wt% of the polymer composition as required by the instant claim.
Regarding claim 7, Yi et al. do not particularly teach the composition further comprising silica particles.
Lu et al. teach the polymer composition can contain silica and further offer the motivation of including silica particles due to their ability to function as a reinforcing agent [0068]. In light of these benefits, it would have been obvious to one of ordinary skill in the art to use the silica particles of Lu et al. in the composition of Yi et al., thereby arriving at the claimed invention. 
Regarding claims 8-14, Yi et al. teach a filler in amount of 5-35% thereby reading on the about 10 to about 90 parts by weight per 100 parts of liquid crystalline polymer [0018] as required by the instant claim. Yi et al. further teach the filler is mica and further teach flakes (claim 6, [0035]). Yi et al. also teach the filler is barium sulfate [0035] thereby reading on the granular particles as required by instant claim 14. Yi et al. teach the fillers have a particle diameter of 4-8 micron [0006] thereby reading on the claimed range of about 0.1 to about 10 micrometers and from about 5 to about 200 micrometers as required by instant claims 11 and 13. 
Regarding claims 10-11, Yi et al. do not particularly teach the hardness value or the aspect ratio of the particulate filler.
However, the mechanical properties of hardness and aspect ratio are functions of the filler. Yi et al. teach the same mica fillers as required by the instant claims as set forth in the rejection above. Therefore, the mechanical properties of hardness and aspect ratio in the mica filler of Yi et al. are expected to be the same mechanical properties as required by the instant claims. Case law has held that claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). The courts have stated that a chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 15 USPQ2d 1655, (Fed. Cir. 1990). See also In re Best, 562 F.2d 1252, 195 USPQ 430, (CCPA 1977). "Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established." Further, if it is the applicant's position that this would not be the case, evidence would need to be provided to support the applicant's position. In the alternative that the above disclosure is insufficient to anticipate the above listed claims, it would have nonetheless been obvious to the skilled artisan to produce the claimed composition, as the reference teaches each of the claimed ingredients within the claimed proportions for the same utility.
Regarding claim 15, Yi et al. teach fluorine containing compounds such as a toughening compound [0036] thereby reading on the fluorinated additive.
Regarding claims 16-17, Yi et al. teach glass fibers thereby reading on the reinforcing fibers as required by the instant claims [0034]. 
Regarding claims 18-19, Yi et al. do not teach the impact modifier.
Lu et al. teach a reactive impact modifiers (claim 29) wherein the impact modifier is selected from ethylene-alkylene (meth)acrylate-glycidyl(meth)acrylate copolymers [0077] thereby reading on the impact modifier and the epoxy-functionalized olefin copolymer as required by the instant claims. Lu et al. offer the motivation of choosing the impact modifier due to its ability to react with the polymer composition [0076-0077]. In light of these benefits, it would have been obvious to one of ordinary skill in the art to use the impact modifier of Lu et al. in the composition of Yi et al., thereby arriving at the claimed invention.
Regarding claims 22, 24-27, Yi et al. teach the thermotropic liquid crystal polymer having low melt viscosity, self-flammability, good fluidity, small coefficient of linear expansion [0004]. 
Yi et al. are silent regarding the exact melt viscosity, VO rating, dynamic coefficient of friction, and wear depth of the polymer composition as required by the instant claims. 
However, the mechanical properties of melt viscosity, VO rating, dynamic coefficient of friction and wear depth are functions of the composition. Yi et al. in view of Lu et al. teach the same composition as required by the instant claim as set forth in the rejection above. Therefore, the mechanical properties of melt viscosity, VO rating, dynamic coefficient of friction and wear depth of the composition of Yi et al. in view of Lu et al. are expected to be the same mechanical properties as required by the instant claims. Case law has held that claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). The courts have stated that a chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 15 USPQ2d 1655, (Fed. Cir. 1990). See also In re Best, 562 F.2d 1252, 195 USPQ 430, (CCPA 1977). "Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established." Further, if it is the applicant's position that this would not be the case, evidence would need to be provided to support the applicant's position. In the alternative that the above disclosure is insufficient to anticipate the above listed claims, it would have nonetheless been obvious to the skilled artisan to produce the claimed composition, as the reference teaches each of the claimed ingredients within the claimed proportions for the same utility.
Regarding claim 23, Yi et al. teach the liquid crystal polymer have repeating structural units of terephthalic acid [0025], among others.
Regarding claims 28-30, Yi et al. teach molded parts such as connectors and camera modules comprising the crystalline polymer composition [0047].

7.	Claims 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Yi, et al. (CN 102352259A) as listed on the IDS dated 5/11/2020; Full English Machine Translation incorporated herewith in view of Lu et al. (US PG Pub 2014/0167088 A1) as evidenced by Luo et al. (US Patent 10,590,273 B2) as listed on the IDS dated 2/18/2022 as set forth above for claims 1-19 and further in view of Kim et al. (US Patent 9,284,435 B2) as listed on the IDS dated 2/18/2022.
	Regarding claims 20-21, Yi et al. in view of Lu et al. as evidenced by Luo et al. teach the polymer composition of claim 1 as set forth above and incorporated herein by reference.
Yi et al. in view of Lu et al. do not teach the composition further comprising an antistatic filler. 
Kim et al. teach antistatic liquid crystalline polymer compositions wherein the polymer composition comprises an ionic liquid that is an antistatic liquid. Kim et al. offer the motivation of using this antistatic filler due to its ability to enhance the ability of the composition to rapidly dissipate static electric charges from its surface (Abstract). In light of these benefits, it would have been obvious to one of ordinary skill in the art to use the ionic liquid antistatic filler of Kim et al. in the composition of Yi et al. in view of Lu et al., thereby arriving at the claimed invention.


Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARRIE L REUTHER whose telephone number is (571)270-7026. The examiner can normally be reached M-F 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARRIE L REUTHER/Primary Examiner, Art Unit 1763